UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2320


WILLIAM A. HAWKINS, by his       next friend, Ida Hawkins,
individually and on behalf        of all others similarly
situated,

                Plaintiff - Appellant,

          v.

CITICORP CREDIT SERVICES, INCORPORATED         (USA);   MARGOLIS,
PRITZKER, EPSTEIN & BLATT, PA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01122-JFM)


Submitted:   November 19, 2010            Decided:   December 21, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF, LLC, Baltimore,
Maryland, for Appellant. Julia B. Strickland, Marcos D. Sasso,
STROOCK & STROOCK & LAVAN, LLP, Los Angeles, California; J.
Preston Turner, Baltimore, Maryland; Jeffrey N. Pritzker,
Randolph Baker, MARGOLIS, PRITZKER, EPSTEIN & BLATT, P.A.,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William A. Hawkins appeals the district court’s order

dismissing,     pursuant   to   Fed.   R.   Civ.   P.    12(b)(6),    his   civil

action asserting claims under the federal Fair Debt Collection

Practices Act as well as the Maryland Consumer Debt Collection

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Hawkins v. Citicorp Credit Services, Inc., No. 1:09-cv-

01122-JFM (D. Md. filed Oct. 23, 2009 & entered Oct. 26, 2009).

We   dispense   with   oral     argument    because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2